FERGUSON, Judge
(dissenting):
I dissent.
Under the theme of the principal opinion, the results of a lie detector test would appear to be clearly admissible. A trained polygraph operator can undoubtedly qualify as an expert in his field. The polygraph machine itself has also “experimentally and in practical application, demonstrated a high degree of accuracy.” See In-bau and Reid, Lie Detection and Criminal Interrogation, 3d ed. Nevertheless, it has been unanimously rejected by the courts as evidence, on the basis that it has not been shown to be generally accepted as reliable in the scientific community. It is by that standard that the product of such devices as the voiceprint machine is to be measured in considering its admissibility and not by the self-evident fact that one of its inventors is an expert in its use and the interpretation Of the results. This is the standard which the principal opinion ignores, but which is the necessary predicate for decision in this case.
The accused stands convicted of eight specifications, charging him with making obscene telephone calls to a *191Mrs. Mclver, in violation of Uniform Code of Military Justice, Article 134, 10 USC § 934. There is no question that the calls were made. The only real issue presented is whether accused is the guilty party.
Airman Wright had been seriously injured in an automobile accident and was a long-time paraplegic patient at the base hospital. In fact, his injuries were so severe that, at the time of his trial, he was awaiting medical discharge from the Air Force. It also appears from the record that he was a talented artist and spent much of his time in the hospital’s Red Cross lounge drawing pictures. The telephone used in making the calls was located in or near this lounge. The victim was a Red Cross aide who had seen the accused there.
Mrs. Mclver testified to receiving the calls in question, as well as listening to the accused speak in a test call made to her and on other occasions. While she expressed the opinion his voice and that of the perpetrator of the oifenses were the same, she expressed some doubts, particularly as to the first call she received. In that instance, the voice “was low, . . . It was hard to understand.” She “can’t say definitely” it was the same individual. In fact, she replied, “I guess not” to the inquiry “whether it was or not or have [you] an opinion?” She likewise conceded that, in the pretrial investigation, she had testified, “how can you say from a voice, I mean it sounded like the same voice, I can’t positively say that is the voice because it’s just hard.” As to whether the voice on any of the calls was that of the accused, she testified that, as she had also stated in the pretrial, she was not certain “beyond a reasonable doubt.” Finally, she admitted she was asked at the investigation if “you cannot say it’s the same person;” to which she replied, “how can anyone, really.”
Lieutenant Mclver, the victim’s husband, listened on an extension to one call and testified that, in his opinion, the voice was the same as that of the accused, with whom he had not been previously acquainted. The two Air Police investigators on the case likewise expressed the view that the accused’s voice and that of the caller on some of the calls were the same.
The foregoing constitutes the prosecution’s evidence regarding identification other than that supplied by Mr. Lawrence G. Kersta, regarding the voiceprints in the case. Kersta does business under the name of Voiceprint Laboratories. Holding a Bachelor of Science degree in Electronics and a degree of Master of Science in Physics, he was employed by Bell Telephone Laboratories until 1966, when he retired and founded his own business. He is one of five inventors of a machine known as a Spectograph, designed in 1943 as a tool for speech research. In 1961, Kersta commenced a project of research into voice identification. He claimed that each human’s speech organs are sufficiently unique that the Spectograph is able to record visual tracing of the differences and thereby identify voices. The visual tracing is known as a “voiceprint,” and he is able to make an identification if two samples share at least sixteen points of similarity.
The basis for Kersta’s conclusion is found in research conducted on one hundred and twenty-three individuals from the same area of the country, speaking the same dialect, and chosen from 14,000 Bell Telephone employees. He claimed approximately ninety-nine percent accuracy in voice identifications made during this sampling. So far as the record reveals, this is the sole basis for the claim that voiceprints are practically the equivalent of fingerprints in reliability.
Kersta’s findings were published in a British periodical entitled “Nature Magazine.” He has been involved in the investigative phases of approximately forty criminal cases for fifteen different police agencies. He has appeared before two grand juries. The voiceprint evidence has been accepted in only on criminal trial — in West-chester County, New York — which ended in a jury disagreement. He agreed that his research and conclusions were totally based on use of “a *192small population group.” He had received praise for his work, and knew of no criticism of it.1
The law officer overruled defense objections to the receipt of Mr. Ker-sta’s opinion, based on voiceprints, that the voice of the caller and that of the accused were the same. The defense based his contention of inadmissibility on the lack of proof of the device’s general acceptance by the scientific community.
For the defense, two expert witnesses appeared. Dr. Frank R. Clark, a senior research psychologist at Stanford Research Institute in the area of speech transmission and voice recording, testified to his familiarity with Mr. Kersta’s work, as well as a number of other techniques in the same area. In his opinion, voiceprint identification was “far from what we’d term highly realistic,” though better than chance performance. Voice print identification was not established to the satisfaction of the scientific community in general. The law officer, however, refused to allow Dr. Clark to testify that, to his knowledge, neither “the professionals in the area, nor the procurement officers [for Government research projects] feel that this is a solved area.” The witness was limited to his “personal knowledge of experiments or results of tests” in giving his opinion on the reliability of voice-print tests. Specifically, he refused to receive testimony regarding experiments conducted by Bolt, Beranek, and Newman, a research laboratory in Cambridge, Massachusetts, with which Dr. Clark stated he was “personally acquainted.”2
Clark concluded his testimony with reference to his own research, which had indicated only sixty percent accuracy by the spectographic method, as compared with ten percent better results through aural voice identification. Other similar devices have shown a rate of error of thirty-two percent.
Dr. Cletus J. Burke testified that his studies had convinced him, as an expert witness, of the statistical unreliability of Mr. Kersta’s claims of the virtual infallibility of the voice-print process. Although he professed familiarity with Kersta’s reputation and work and the degree of its acceptance by the scientific community, he was not permitted to give his view that Kersta “has not really presented convincing evidence on the area that we are concerned with here.” In his personal opinion, the work was still experimental.
I
The first issue before us is whether the voiceprint method of speaker identification is generally accepted by the scientific community as reliable to the point where it should be received as evidence in a criminal trial. That is the principle which must govern us. As was succinctly stated by this Court in United States v Ford, 4 USCMA 611, 16 CMR 185, the inquiry must be whether “the validity of the tests forming the basis of the expert’s opinion . . . are sufficiently well established to merit general acceptance in the particular field.” Id., at page 615. And, as the Chief Judge — contrary to his present position — there noted, this matter is not ended by mere qualification as an expert and expression of an opinion. Ford, supra, at page 613. There must be general acceptance in the scientific community of the basis for that opinion. See, generally, 29 Am Jur 2d, Evi*193dence, §§ 825-831, and Wigmore, Evidence, 3d ed, § 795. See also Annotation, 66 ALR2d 536, 547. Cf. United States v Russell, 15 USCMA 76, 35 CMR 48.
Thus, in People v Morse, 325 Mich 270, 38 NW2d 322 (1949), testimony-concerning a “drunkometer” was held inadmissible, the court declaring, at page 324:
“There is no testimony in the record that there is general acceptance by the medical profession or general scientific recognition of the results of a Harger Drunkometer test as accurately establishing the alcoholic content of a subject’s blood and thus the extent of his intoxication.”
Of another device, in People v Forte, 279 NY 204, 18 NE2d 31 (1938), the court remarked, at page 32:
“. . . The record is devoid of evidence tending to show a general scientific recognition that the path-ometer possesses efficacy. Evidence relating to handwriting, finger printing and ballistics is recognized by experts as possessing such value that reasonable certainty can follow from tests. Until such a fact, if it be a fact, is demonstrated by qualified experts in respect to the ‘lie detector,’ we cannot hold as matter of law that error was committed in refusing to allow defendant to experiment with it.”
Finally, in Frye v United States, 293 Fed 1013 (CA DC Cir) (1923), the Court of Appeals clearly stated the principle applicable here as follows :
“. . . Just when a scientific principle or discovery crosses the line between the experimental and demonstrable stages is difficult to define. Somewhere in this twilight zone the evidential force of the principle must be recognized, and while courts will go a long way in admitting expert testimony deduced from a well-recognized scientific principle or discovery, the thing from which the deduction is made must he sufficiently established to have gained general acceptance in the particular field in which it belongs.” [Emphasis supplied.]
Turning to the ease before us, we find the sole evidence on this record to be the claim of one of the developers of the Speetograph that it is virtually infallible in producing voice identification. As to its acceptance by the scientific community, the witness merely remarked that he had heard no criticism of his device and techniques. The evidence which he offered to back up his claims consisted of testing no more than one hundred and twenty-three individuals, all of whom were from the same section of the country and the same social stratum. In short, the prosecution’s evidence is- absolutely devoid of proof of any general acceptance of mechanical and electronic voice identification devices by the scientific community.
Indeed, the defense experts, one in the area of speech and the other in the area of statistics and psychology, testified — as clearly as they could under the strictures imposed by the law officer — that Kersta’s device had not been so accepted; that the statistical basis for his conclusions was erroneous; and that similar experiments, to their personal knowledge, had indicated errors as high as thirty-two percent in voice identification. And; on review, the board of review, alluding to extensive studies by an independent research firm on behalf of military agencies, pointed out that the result of this investigation was the finding that, though the instruments had value, they were not even as accurate as human recognition of voices.
Finally, in State v Cary, 49 NJ 343, 230 Atl 2d 384 (1967), the Supreme Court of New Jersey remanded the case before it for further inquiry into the reliability of voiceprint identification. Though Mr. Kersta there also testified at the trial level as to the infallibility and uniqueness of his machine and procedures, the court expressly noted it felt “that something more than the bare opinion of one man, however qualified, is required. Certainly, the prosecutor must satisfy the trial judge that identification by *194voiceprint technique and equipment has a sufficient scientific basis to produce uniform and reasonably reliable results and will contribute materially to the ascertainment of truth.”
Undoubtedly, Mr. Kersta is an expert in the field of voice identification and his device may well be of value. Indeed, there may be evidence available to support the conclusion that this voiceprint comparison process is generally accepted by scientists as an infallible means of voice identification. But that evidence is not shown in this record; in fact, the contrary testimony of the defense witnesses is all that is made available to us. Hence, I am required to conclude the Government here made no satisfactory showing of the predicate for admissibility of the results of a new and otherwise untried test and that the law officer erred in permitting the v.oiceprints to be admitted and in receiving Mr. Kersta’s opinion based thereon.
It is likewise certain that the error was prejudicial. The trial was virtually concerned with nothing else but the efficacy and infallibility of the voiceprint process. The court’s questions were directed almost completely to its effectiveness and demonstrated the members’ extreme interest in its identification of the accused, to the exclusion of all others. Moreover, the trial counsel made the process the focal point of his argument, devoting approximately sixty percent thereof to its reliability. Finally, the evidence other than the voiceprints is far from compelling, with the victim having expressed doubts at the pretrial investigation and her husband having heard the voice in question for only a brief period. In short, the Government has made it clear from the beginning that its main prop here was the “scientific” evidence on which it relied, and it is certain that its erroneous use presents a fair risk of prejudice to the accused.
II
I am likewise certain that prejudicial error occurred when the law officer restricted the defense expert witnesses, Drs. Clark and Burke, to testimony based on their personal knowledge, as if they were ordinary witnesses. The correct rule has been set forth by a leading authority:
“. . . The data of every science are enormous in scope and variety. No one professional man can know from personal observation more than a minute fraction of the data which he must every day treat as working truths. Hence, a reliance on the reported data of fellow-scientists, learned by perusing their reports in books and journals. The law must and does accept this kind of knowledge from scientific men. On the other hand, a mere layman, who comes to court and alleges a fact which he has learned only by reading a medical or a mathematical book, cannot be heard. But, on the other hand, to reject a professional physician or mathematician because the fact or some facts to which he testifies are known to him only upon the authority of others would be to ignore the accepted methods of professional work and to insist on finical and impossible standards.
“. . . The decisions show in general a liberal attitude in receiving technical testimony based on professional reading.” [Wigmore, supra, § 665b.]
The Manual for Courts-Martial, United States, 1951, itself recognizes this rule, for it provides:
“. . . On direct or cross-examination he [the expert witness] may be required to specify the data upon which his opinion is based. . . .” [Manual, supra, paragraph 138e.]
This provision is binding law. United States v Smith, 13 USCMA 105, 32 CMR 105. In United States v Williams, 16 USCMA 210, 36 CMR 366, we applied it to hold prejudicial error when the law officer denied the accused the opportunity so to test the validity of an expert opinion and attack its weight. We have likewise specifically upheld the right of expert witnesses to base their opinions on matters not in evidence and to ex*195press that foundation in open court. United States v Heilman, 12 USCMA 648, 31 CMR 234; United States v Walker, 12 USCMA 658, 31 CMR 244.
In addition, other authorities fully uphold the right of the expert to refer to scientific publications in giving his views upon a particular subject in issue. Thus, in State v Nicolosi, 228 La 65, 81 So 2d 771 (1955), the court pertinently pointed out that “it would be inconsistent to receive in evidence the opinion of an expert witness but exclude the scientific article on which he partially bases this opinion.” Id., at page 772. See also Reilly v Pinkus, 338 US 269, 94 L ed 63, 70 S Ct 110 (1949), and 20 Am Jur, Evidence, § 797.
Here, the law officer precisely and repeatedly ruled that the two experts would be limited to matters of personal knowledge in their testimony regarding the efficacy of Kersta’s device. Particularly, Dr. Clark was not allowed to refer at all to the study published by Bolt, Beranek, and Newman, which he regarded as the major effort in the area of voice identification and which bore directly on the Kersta method. In short, having received the evidence of voiceprint identification without the slightest evidence of its acceptance as scientifically reliable, the law officer diligently cut off every defense effort to impeach its validity or to attack its allegedly infallible identification. Under the authorities cited, all of which support a basic rule of universal application, these rulings were erroneous.
Again, under the circumstances, there was prejudice to the accused. Kersta’s “scientific” identification of the accused went to the jury virtually unimpeached because of the narrow scope accorded the defense. They were allowed to know nothing of the extensive research and published studies which underpinned Clark’s opinion and that of Dr. Burke. Yet, Kersta was permitted to testify at will concerning the accuracy of his method, the scientific praise it had received, and the fact that he had heard no criticism. In my view, therefore, the defense was never really allowed an opportunity to meet the prosecution’s case. Hence, I would likewise order reversal on this ground.
As these matters serve to dispose of the case, I need not dilate at length on the remaining questions treated by the Chief Judge. As to the test call to Mrs. Mclver, suffice it to say that the record indicates accused was properly warned; that he voluntarily made the call; and that he admitted believing it would be recorded. Knowing these things, he is hardly now in a position to complain that he should have been advised it was to be recorded.
Ill
In sum, then, I cannot agree that there is made out on this record that general scientific acceptance of the voiceprint machine and procedures which justify its reception in evidence. In the words of the New Jersey Supreme Court, “something more than the bare opinion of one man, however qualified, is required.” State v Cary, supra. According to the matters considered by the board of review, the armed services themselves have rejected the technique for voice identification in operational matters. It hardly seems open to us, therefore, to make it the principal basis for a criminal conviction and sentence.
In like manner, I deem it equally prejudicial to have accepted the evidence and then effectively prevented the defense from attacking its accuracy and reliability. So to act is simply to place the accused in the hands of a new and untried device and make its findings conclusive on the fact finders. I, for one, am unwilling to hand their functions over to a machine, and, accordingly, I register my disagreement.
I would reverse the decision of the board of review and order a rehearing.

 Mr. Kersta made no reference to, ¡nor does it appear he was aware of a study conducted by Bolt, Beranek, and Newman, Inc., for the U. S. Army Electronics Laboratories, which, contrary to his view, found aural identification inore accurate than visual pattern matching; that longer utterances had a bearing on accuracy; and that “ ‘Authentication of voices is much poorer on a visual basis than on an aural basis.’ ” This report was considered by the board and, hence, is properly before us. Viewing its independent source, I am inclined to give it great weight as against the testimony of one directly involved in the commercial exploitation of the machine with which we are now concerned.


 This is apparently the study which the board of review accepted and utilized on appeal. See Footnote 1, supra.